DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 30 is pending.

Priority
Acknowledgement is made of applicant's claim for priority based on application 16042643 (US Patent No. 11199976) filed on 07/23/2018 which is a CON of application 14949370 (US Patent No. 10031679) filed on 11/23/2015 which claims priority to PRO 62/083,116 filed on 11/21/2014.

Claim Objections
Claim --30 is objected to because of the following informalities:  
“each cluster block” in lines 16 and 22 of claim 30 should reach “each cluster block of the one or more cluster blocks”.
“the upload status indicator” in line 22 of claim 30 lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim does not include at least one hardware element in the bodies as required by MPEP 2106(I). The claim recites a user communication interface, a storage volume manager, a transparent storage layer, and a cloud interface module in the body. However, the specification does not limit the user communication interface, storage volume manager, transparent storage layer, and cloud interface module to be only hardware and thus they could be just software. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10031679. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of U.S. Patent No. 10031679 includes the limitations recited in claim 30 of the instant application.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11199976 in view of Sorenson (US 8601134).  Claim 1 of U.S. Patent No. 11199976 includes most of the limitations recited in claim 30 of the instant application except for “causing the one or more cluster blocks to be transparently stored to the one or more storage devices based on the upload status indicator associated with each cluster block” which is disclosed by Sorenson (e.g. col. 40, ll. 11-18, 33-40, col. 41, ll. 61-67, col. 42, ll. 6-11).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Sorenson into the claim of the patent for the purpose of enabling full blocks to be uploaded to a remote data store to free storage space (Sorenson, col. 40, ll. 37-40).
Instant application 17531645
Patent No. 10031679
Patent No. 11199976
30
20
1


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 30 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sorenson (US 8601134).

Claim 30, Sorenson discloses A system for providing improved scalable cloud-based storage to a client computer system, (e.g. fig. 24, col. 42, ll.  21-26: a gateway) the system comprising: 
a user communication interface to receive a data storage request associated with a data file, wherein the data storage request is generated by an application running on the client computer system; (e.g. fig. 24, col. 37, ll. 6-7: receiving a write request associated with write data from a customer process on a client network)
a storage volume manager, communicatively coupled to the user communication interface, to provision a storage volume for the client computer system, wherein the provisioned storage volume (1) comprises a local cache memory communicatively coupled to the client computer system and a cloud library comprising one or more remote storage devices in one or more clouds, (e.g. fig. 24, col. 37, ll. 36-46, col. 38, ll. 42-44: allocating a block data store and two or more volumes on a remote data store) and (2) is dynamically or configurably adjustable by transparently including or excluding a subset of the one or more remote storage devices and one or more local storage devices; (e.g. col. 37, ll. 36-46, col. 38, ll. 32-35, 42-54: volumes provided on the remote data store can be adjusted to two or more volumes and the block data store can be adjusted by implementing on one or more memories or storage devices)
a transparent data storage layer coupled to the storage volume manager and - 57 -53975817_8configured to: include the data file in one or more cluster blocks, each cluster block comprising a plurality of data blocks that are grouped to be written simultaneously to the cloud library, and cause the one or more cluster blocks to be stored in the local cache memory; and (e.g. col. 37, ll. 47-63, col. 39, ll. 62–col. 40, ll. 4, col. 40, ll. 19-39: the arbitrary write data is appended to the end of the write log…the block buffer 804 is reserved in blocks of the same size used in the write log 814 (e.g., 4 MB blocks). An allocated buffer block is appended to until full. Another buffer block may be allocated for appending new write data; full buffer blocks may be asynchronously and sequentially flushed to the write log 814 on the block data store)
a cloud interface module configured to cause the one or more cluster blocks to be transparently stored to the one or more remote storage devices based on the upload status indicator associated with each cluster block, in response to detecting a change in the one or more cluster blocks (e.g. col. 40, ll. 11-18, 33-40, col. 41, ll. 61-67, col. 42, ll. 6-11: Full blocks in the write log 814 may be asynchronously and sequentially uploaded to the remote data store 820 by the upload interface…the described data deduplication technique operates during the upload process on whatever data is in the block(s) that are staged to be uploaded).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20120047339 discloses a computing device executing a reliable cloud storage module divides data into a first data block and a second data block. The computing device stores the first data block in a first storage cloud provided by a first storage service, and stores the second data block in a second storage cloud provided by a second storage service. The computing device thereafter receives a command to read the data. In response, the computing device retrieves the first data block from the first storage cloud and the second data block from the second storage cloud. The computing device then reproduces the original data from the first data block and the second data block.

US 20120233293 discloses the object storage system divides files into a number of object segments, each segment corresponding to a portion of the object, and stores each segment individually in the cloud storage system. The system also generates and stores a manifest file describing the relationship of the various segments to the original data file. Requests to retrieve the segmented file are fulfilled by consulting the manifest file and using the information from the manifest to reconstitute the original data file from the constituent segments. Modifying, appending to, or truncating the object is accomplished by manipulating individual segments and the manifest file. In further embodiments, manipulation of the individual object segments and/or the manifest is used to implement copy-on-write, snapshotting, software transactional memory, and peer-to-peer transmission of the large file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436